Citation Nr: 1760318	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD).

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type two.

3. Entitlement to service connection for diabetes mellitus, type two.

4. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

5. Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1984.

This case arose to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in October 2016. A transcript of that hearing is associated with the record.

The Veteran previously applied for service connection for diabetes mellitus and peripheral neuropathies; the Veteran has since submitted new and material evidence demonstrating a connection between his current injury and time in service.

The issue of entitlement to service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2008 rating decision, the RO denied entitlement to service connection for diabetes mellitus and peripheral neuropathies of the right and left lower extremities, and the Veteran did not appeal this decision.

2. Evidence received since the June 2008 rating decision relates to the basis for the prior denials.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran was exposed to herbicidal agents while serving in Korea, and his diabetes mellitus and peripheral neuropathies of the right and left lower extremities is presumed to be related to this exposure.


CONCLUSIONS OF LAW

1. The June 2008 rating decision that denied entitlement to service connection for diabetes mellitus and peripheral neuropathies of the right and left lower extremities is final. 

2. Evidence received since the July 1964 rating decision with regard to entitlement to service connection for diabetes mellitus and peripheral neuropathies of the right and left lower extremities is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for diabetes mellitus and peripheral neuropathies of the right and left lower extremities.

3. The criteria for service connection for diabetes mellitus type two are met.

4. The criteria for service connection for and peripheral neuropathies of the right and left lower extremities are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for diabetes mellitus and peripheral neuropathies of the right and left lower extremities due to Agent Orange exposure while stationed in Korea. For the following reasons, the Board finds service connection warranted for all three conditions.

Diabetes mellitus type two and peripheral neuropathies are listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents. Veterans who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).

The medical records demonstrate that the Veteran suffers from peripheral neuropathies and diabetes mellitus type two. The only issue in dispute is whether or not the Veteran was exposed to herbicides and should, accordingly, receive the presumption for those conditions.

In this case, the Veteran served in Korea from October 1967 to October 1969. As a unit supply sergeant, the Veteran made monthly runs to the DMZ to deliver packages with basic necessities. Although the Veteran's unit was not stationed at the DMZ-and thus, did not receive designation as a unit granted presumed exposure to herbicides-he traveled to the same areas as those units exposed to herbicides at least once a month. Moreover, the map submitted by the Veteran showing where he traveled, demonstrated that he did travel to those exposed areas. Given that the Veteran served in this role for two years and there is no reason to doubt the credibility of his lay assertions, the evidence is in relative equipoise that he traveled to the exposed areas during his time there and, as such, was exposed to Agent Orange. Moreover, the record clearly demonstrates that the Veteran has been diagnosed with peripheral neuropathies and diabetes mellitus type two. Accordingly, as he is now presumed to have been exposed to herbicides, his peripheral neuropathies and diabetes mellitus type two are presumed to be service-connected.

Accordingly, the Board finds the Veteran traveled to the areas contaminated by herbicides and, as such, should receive the presumption for peripheral neuropathies of the right and lower extremities and diabetes mellitus type two.


ORDER

Service connection for diabetes mellitus type two is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

The Veteran contends that he is entitled to service connection, on a presumptive basis, for IHD. For the following reasons, the Board finds an additional examination necessary before adjudication.

At the Veteran's July 2012 examination, the examiner determined the Veteran did not suffer from IHD. At the hearing, however, the Veteran credibly explained about his disease and its impact upon his life. Accordingly, an updated examination is necessary.

The Board notes that if the Veteran is found to suffer from IHD, the RO should grant service connection, given the Veteran's exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination to determine if the Veteran suffers from IHD. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


